Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on July 28, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that the sensor is more sensitive to light with a wavelength of 308-312nm than to light with wavelengths outside of 308-312nm, however, claim 2 recites that the senor is more sensitive to light from 305-315nm than to light with a wavelength outside of 305-315nm.  Thus, the range in claim 2 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL: Ultraviolet Imaging with Low Cost Smartphone sensors: Development and application of Raspberry Pi based UV camera, by Wilkes published October 6, 2016 in view of US Publication 2018/0249944 (Poutiatine).
Regarding claim 1, Wilkes discloses a system adapted for use in estimating erythemaly-weighted UV exposure:
A sensor that is more sensitive to light with a wavelength from 305 nm to 315 nm than to light with a wavelength outside of 305 nm to 315 nm; (See figure 2, left detector module, which is a UV camera and a custom filter mount, see page 3, last two paragraphs, discloses a UV sensor with a bandpass filter centered on 310 and a 10nm  FWHM, which means only light between 305-315nm is passed to the UV camera and thus, discloses a UV sensor sensitive to 305-315nm light and insensitive to wavelengths outside of 305-315 nm); and
A non-transitory memory having stored therein a computer executable method, the computer executable method adapted to receive as input information that is indicative of irradiance measured from the sensor (see page 3, last full paragraph discloses that the sensor is adapted for quantitative applications and thus the irradiance of the detected UV is detected). 
Wilkes further teaches that the sensor can be applied to monitoring skin conditions (see page 6, Discussion, second paragraph).
Wilkes does not discloses estimating erythemaly weighted UV exposure using the information.  
Poutiatine discloses a sensor that detects UV (element 116, paragraph [0027]) in an exposure tracker (element 110) and determines UV exposure by determining an erythemaly weighted UV exposure from the detected UV radiation or cumulative erythemal dose (see paragraph [0058]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Wilkes to determine an 
Wilkes in view of Poutiatine does not disclose that the sensor is more sensitive to light with a wavelength from 308 nm to 312 nm than to light with a wavelength outside of 308 nm to 312 nm, however, selection of the sensitivity of sensor, is a result effective variable based on the object to be detected (for example, selection of a 310nm peak and FWHM of 10nm optimizes detection of a SO2 smoke stack). Thus, selection of the claimed range is dependent upon the objected to be detected and would be obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to detect objects that have a peak in the 308-312 nm range and increase detection accuracy.
Further, Wilkes has identified a narrow range of wavelengths 305-315nm that are relevant for detecting UV exposure and specifically teaches selection and optimization of the wavelengths of interest based on the detection conditions. For example, Wilkes teaches using a 310nm wavelength when detecting UV when an SO2 smoke stack is present. Thus, Wilkes clearly teaches reasons for selecting ranges/wavelengths, namely to optimize UV detection in the presence of factors that could alter the integrity of the detected signal, such as a SO2 smoke stack.  
Regarding claim 2
Regarding claim 3, Wilkes in view of Poutiatine discloses the system of claim 1, wherein Wilkes further discloses that the sensor comprises a semiconductor that is sensitive to at least one of the wavelengths between 309 nm and 312 nm (element Raspberry Pi camera comprises a semiconductor, see abstract and light between 305-315 is transmitted to the Raspberry Pi camera, and is detected).
Regarding claim 5, Wilkes in view of Poutiatine disclose the system of claim 1, and Wilkes further discloses a sensor output detector that is adapted to detect an output from the sensor (see figure 4C, which is an image or an output of the sensor).
Regarding claim 6, Wilkes in view of Poutiatine disclose the system of claim 1, wherein Wilkes further discloses that the sensor comprises a narrow-band filter (element filter mount) disposed above a semiconductor (element filter mount is located above Raspberry Pi camera).
Regarding claim 7, Wilkes in view of Poutiatine discloses the system of claim 1, wherein Wilkes further discloses a combination of the narrow-band filter and the semiconductor makes the sensor more sensitive to light with a wavelength from 305 nm to 315 nm than to light with a wavelength outside of 305 nm to 315 nm (element filter mount includes a filter to only transmit wavelengths between 305-315nm and is located above element Raspberry Pi which is the semiconductor detector and thus is more sensitive to the 305-315nm and since filter mount does not transmit outside those wavelengths, it is less sensitive to those wavelengths).
Regarding claim 8, Wilkes in view of Poutiatine discloses the sensor of claim 7, wherein Wilkes further teaches that the narrow-band filter is centered on 310 nm and does not teach that the filter is centered on 312 nm.
Wilkes discloses selecting the sensitivity of sensor, is a result effective variable based on the object to be detected (for example, selection of a 310nm peak and FWHM of 10nm optimizes detection of a SO2 smoke stack). Thus, selection of the claimed wavelength is dependent upon the object to be 
Regarding claim 10, Wilkes in view of Poutiatine discloses the system of claim 1, and Poutiatine discloses a wearable device (element 110 is a wearable device) in which the sensor is disposed and secured (element 116 is the sensor and it is secured to the wearable element 110). 
Regarding claim 12, Wilkes in view of Poutiatine discloses the system of claim 1, and Wilkes further discloses a personal device (see abstract, discloses smartphone camera) in which the sensor is disposed and secured.
Claim 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes in view Poutiatine further in view of US 2018/0172506 (Park).
Regarding claim 9, Wilkes in view of Poutiatine discloses the system of claim 7, and Wilkes further discloses wherein the semiconductor is a CMOS sensor (See page 1, introduction second paragraph) but does not teach a silicon carbide photodetector.
Park teaches conventional UV sensors made of SiC (see paragraph [0115]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Wilkes and Poutiatine with the invention as disclosed by Park as it would merely result in a simple substitution (conventional CMOS UV sensor of Wilkes) for another (conventional SiC UV sensor of Park) to yield predictable results.
Regarding claim 11, Wilkes in view of Poutiatine disclose the system of claim 10, and Poutiatine further discloses wherein the wearable device (element 116) includes a sensor for detecting UV (element 116) but does not disclose a UVA sensor.
Park teaches a conventional UV sensor including a UVA sensor (see figure 2B, element UVA sensor).

Regarding claim 13, Wilkes in view of Poutiatine discloses the personal device of claim 12, but does not disclose that the personal device has a display and is configured with electronics to display the estimated erythemaly-weighted UV exposure (e.g., UV Index).
Park disclose a conventional UV sensor (See figure 26, element 980) including wearable personal device (figure 26 element 970) that has a display (element 970 is a smartwatch and has a display) and is configured to display the estimated erythemaly-weighted UV exposure (see paragraph [0273] discloses calculating UV index). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Wilkes and Poutiatine with the invention as disclosed by Park as Wilkes teaches applying the sensor for monitoring skin conditions and the personal device of Park would increase accuracy in monitoring skin conditions.
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Wilkes fails to teach or suggest a sensor that is more sensitive to light with a wavelength from 308-312 nm than light with wavelengths outside of 308-312 and that the examiner has failed to articular why this range would be chosen. The Examiner disagrees as selection of the wavelengths is dependent upon the conditions in which UV is detected. Further, Wilkes teaches a limited range in which UV detection is optimal, which is within 305-315, which includes the claimed range. Thus, since Wilkes teaches a slightly larger range to account for suboptimal conditions for UV detection, namely the presence of a SO2 smoke stack. One skilled in the art would optimize the detection sensitivity range based on the desired object to be detected (UV radiation) and the conditions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884